CERTIFICATIONS PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 I, Michael A. Torres, Principal Executive Officer of Adelante Funds, certify to the best of my knowledge that: 1. The N-CSR of the registrant for the period ended January 31, 2008(the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the registrant. /s/ Michael A. Torres Michael A. Torres Principal Executive Officer Date: March 26, 2008 I, Mark A. Hoopes, Principal Financial Officer of Adelante Funds, certify to the best of my knowledge that: 1. The N-CSR of the registrant for the period ended January 31, 2008(the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the registrant. /s/ Mark A. Hoopes Mark A.
